Citation Nr: 1413919	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1974 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a July 2012 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the record.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The Veteran submitted additional treatment records at his July 2012 hearing, but he also submitted a waiver.  Thus, consideration of those records by the RO prior to Board adjudication is not necessary.  38 C.F.R. § 19.37 (2013).

The RO most recently denied entitlement to a total disability rating due to individual unemployability (TDIU) in a June 2012 decision.  In July 2012, the Veteran submitted new and material evidence concerning his inability to work, related to his shoulder disability.  38 C.F.R. § 3.156(b) (2013).  As such, the matter is not in appellate status, and must be readjudicated by the RO; the Board refers this issue to the RO for further development and a new adjudication.  


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  For the period prior to July 6, 2012, the Veteran's left shoulder disability was not manifested by left arm motion limited to 25 degrees from his side, malunion of the humerus with moderate deformity, or malunion of the clavicle or scapula.

3.  Beginning July 6, 2012, the Veteran's left shoulder disability was manifested by motion limited to 25 degrees from his side, but without malunion of the humerus with moderate deformity, or malunion of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  For the period prior to July 6, 2012, the criteria for a rating in excess of 20 percent for residuals of a left shoulder disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5201-5203 (2013).

2.  For the period beginning July 6, 2012, the criteria for a 30 percent rating for a left shoulder disability were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59, 7.71a, Diagnostic Codes 5003, 5201-5203.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in March 2009.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  

The Veteran's statements in support of the claim are of record, including testimony provided at a July 2012 Travel Board hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his increased rating claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.  

The Board has carefully reviewed the Veteran's statements and the medical evidence of record, and concludes that no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).

Increased Ratings

Disability ratings are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy, instability, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Presently, the Veteran's shoulder disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201, which addresses limitation of motion of the shoulder.  Separate ratings may be warranted under Diagnostic Code 5202 for impairment of the humerus, or under Diagnostic Code 5203 for impairment of the scapula or clavicle.  38 C.F.R. § 4.71a.  If the disability manifests in neurological impairment, separate ratings may also be applied.

Pursuant to Diagnostic Code 5201, a 20 percent rating applies for limitation of motion of the arm at shoulder level, or limitation of motion of the non-dominant arm midway between the side and shoulder level.  A 30 percent rating applies for limitation of motion of the non-dominant arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The law provides that even if a veteran has limitation of shoulder motion in separate planes (i.e., abduction and flexion), he is limited to only a single disability rating for each shoulder that is disabled.  Yonek v. Shinseki, 722 F.3d 1355, 1358 (Fed. Cir. 2013).

Diagnostic Code 5202, with respect to the non-dominant arm, allows a 20 percent rating for malunion of the humerus, or for recurrent dislocation at, the scapulohumeral joint; a 40 percent rating for a fibrous union of the scapulohumeral joint; a 50 percent rating for nonunion (false flail joint); and a 70 percent rating for a loss of the humeral head (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Also potentially applicable, Diagnostic Code 5203 provides, with respect to the non-dominant arm, a 10 percent rating for malunion of the clavicle or scapula, or for nonunion of the joint without loose movement; and a 20 percent rating for nonunion of the clavicle or scapula with lose movement, or dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

At his Board hearing, the Veteran described the use of a sling for his shoulder, as well as his physical therapy treatment.  He identified impacts of the disability on his ability to work, as well as his activities of daily life.  His pain was worse at night, and frequently woke him up.  He relied on medication to reduce his pain.  

Range of motion testing in July 2008 demonstrated abduction to 90 degrees, and flexion to 90 degrees.  The examiner noted sensory deficits with pinprick on the left finger tips, but with a negative Tinel's sign at the wrist, and no paresthesias with Phalen's test.  The examiner diagnosed the Veteran with chronic left shoulder pain, due to degenerative joint disease, rotator cuff tendinitis, and adhesive capsulitis, and indicated that carpal tunnel syndrome should be ruled out.  

A January 2009 treatment note indicated capsular irritation, with forward flexion to 110 degrees, and abduction to 80 degrees.  

Testing in February 2009 showed decreased ranges of motion.  Abduction and flexion were limited to 50 degrees.  Sensory deficits were noted on the entire arm, with a negative Tinel's at the wrist, and a slightly positive at the elbow.  Based on the neurologic findings, the examiner noted possible left ulnar neuropathy at the elbow.  Deep tendon reflexes were hypoactive.  

March 2009 physical therapy records revealed flexion and abduction to 95 degrees, with continued sensory deficits with pinprick on the entire arm, but with negative Tinel's at the wrist and elbow, and negative Phalen's test.  Deep tendon reflexes were hypoactive.  He was discharged from physical therapy following 

A March 2009 MRI of the left shoulder documented a degenerated labrum, with cystic changes, capsular thickening, resorptive changes of the humeral head, and mild acromioclavicular degenerative changes.  

VA examined the Veteran's shoulder in April 2009.  The examiner noted that the left arm was the Veteran's non-dominant extremity.  The Veteran described a history of in-service dislocations, which were corrected by surgery.  Post-surgery, he developed marked limitation of motion and constant joint pain.  At the time of the examination, he experienced constant, dull pain in the shoulder, even when at rest.  He wore an arm sling at bedtime.  

Physical examination revealed forward flexion from 0 to 100 degrees (pain at 90 degrees), and abduction from 0 to 90 degrees (pain at 80 degrees).  With repetitive use, there was no additional limitation due to pain, fatigue, weakness, or lack of endurance.  He experienced flare-ups, causing an additional 20 percent limitation of function.  The joint demonstrated no instability upon physical examination.  The Veteran indicated that the left shoulder condition did not prevent him from working his two jobs, one as a truck driver, and the other in the food service industry, but did cause limitations on what he was able to do.  The examiner diagnosed the Veteran with a mild to moderate left shoulder strain, with moderate limitation of motion.

A second VA examination was performed in January 2011.  At that time, the Veteran complained of pain and limitation of motion.  At the time of the examination, he was working more than 50 hours per week at two jobs.  He experienced some impairment of his ability to work, such as requiring a sling at times, or having to ask for assistance, due to his shoulder limitations.  He was unable to pick up more than 10 to 15 pounds without experiencing flare-ups of his shoulder pain.  Physical examination revealed 50 degrees of forward flexion and abduction.  Forward flexion remained unchanged after repetitive use, but abduction was further reduced to 30 degrees, related to pain, fatigue, and lack of endurance.  

Physical therapy notes from June 2011 showed 70 degrees of abduction and flexion, with 3-3+/5 strength in all planes.  There were no sensory deficits noted with pinprick testing, and his deep tendon reflexes were normal.  

The Veteran was subjected to range of motion testing on three different dates in July 2011.  In one instance, he had flexion and abduction to 40 degrees each.  Later testing revealed flexion and abduction limited to 50 degrees.  A third day of range of motion testing demonstrated flexion to 70 degrees, and abduction to 50 degrees.  In July 2011, he had 2/5 strength with left shoulder motions.  At the end of that month, the therapist noted no improvement in shoulder range of motion throughout years of therapy, and discharged him at that time.  Other range of motion testing the same month showed 

According to an October 2011 surgery consult, the Veteran was diagnosed with left glenohumeral degenerative changes, with cystic changes to the tuberosity, and labral degeneration, as well as adhesica capsulitis.  He was referred for an electromyography (EMG) test to rule out extra-articular origins of his pain, including radiculopathy.

A March 2012 EMG test demonstrated no evidence for entrapment neuropathy of the median or ulnar nerves, and no evidence of cervical radiculopathy.  At a physical therapy session that month, he described intermittent numbness and tingling of the left hand at night, as well as neck pain involving the left upper shoulder.  He had abduction and flexion to 80 degrees.  Sensory deficits were present to pinprick on the hand and along the median nerve distribution.  Tinel's sign was minimally positive on the wrist, and Phalen's sign testing caused pain in the left shoulder.  

Physical therapy records from April 2012 document 65 degrees of flexion and 70 degrees of abduction on range of motion testing.  Sensation was intact to light touch, but the Veteran had decreased left upper extremity strength.  

Range of motion testing in May 2012 demonstrated flexion and abduction to 80 degrees, but with pain and crepitation.  

The Veteran also submitted a July 2012 Disability Benefits Questionnaire, completed by a VA physician, that addresses the shoulder disability.  The Veteran continued to experience ongoing pain and a gradual loss of the range of motion.  Range of motion testing showed 55 degrees of flexion, and 45 degrees of abduction.  Pain began at 25 degrees of flexion, and 20 degrees of abduction.  Following repetitive-use testing, the Veteran had 40 degrees of flexion and abduction.  The examiner described functional loss of the shoulder, including: less movement than normal, weakened movement, fatigability, incoordination, and pain.  There was pain on palpitation, as well as guarding.  Muscle strength of the left shoulder was 3/5.  He had flare-ups which would prevent him from using his arm for a period of time, until the pain subsided. 

The examiner diagnosed the Veteran with left shoulder adhesive capsulitis, labral tear, and Hill-Sach's deformity.  She also diagnosed impairment of the clavicle, specifically as degenerative joint disease of the left acromioclavicular joint.  She opined that he was unable to work due to his left shoulder disability.

The Board finds that, beginning with the July 6, 2012 examination, a higher, 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  At that time, considering the effects of pain on range of motion, the Veteran's shoulder motion was limited to 20 degrees of abduction (as well as 25 degrees of flexion).  DeLuca, 8 Vet. App. at 204-07.  

Prior to July 6, 2012, the evidence fails to demonstrate any more limitation of motion than "midway between side and shoulder level."  The Veteran's range of motion in flexion and abduction varied significantly throughout the period on appeal, ranging from highs of 110 degrees of flexion and 95 degrees of abduction, to lows of 40 degrees of flexion (July 2011) and, with pain, 30 degrees of abduction (January 2011).  The Board finds that, considering the evidence as a whole, the Veteran's limitation of motion was typically at 50 degrees or greater.  The pre-July 2012 instances of lower measurements appear to be anomalies, not indicative of the disability as a whole.  See 38 C.F.R. § 4.2.  For example, following the January 2011 objective measurements, when the Veteran demonstrated the onset of pain at 30 degrees of abduction, the next measurement in June 2011 showed abduction of 70 degrees, a significant improvement.  Similarly, in July 2011, when the Veteran demonstrated 40 degrees of both flexion and abduction, that same month the measurements increased to 50 degrees of abduction, and 70 degrees of flexion.  Even considering the most limited ranges of motion tested prior to July 2012, at no time did he meet the criteria for the higher, 30 percent rating for the minor extremity under Diagnostic Code 5201, as he consistently demonstrated motion of 30 degrees or greater.  

Beginning July 6, 2012, the 30 percent rating is the highest rating available for the non-dominant arm under Diagnostic Code 5201.  The Board has considered whether higher and/or separate ratings are appropriate under Diagnostic Codes 5202 or 5203, but finds that no such additional ratings are appropriate.  

The evidence does not demonstrate malunion of the humerus in the scapulohumeral joint.  The Board acknowledges the March 2009 MRI findings of "resorptive changes of the humeral head, "and the July 2012 diagnosis of Hill-Sach's deformity, but the record does not reveal any malunion of the scapulohumeral joint.  "Malunion" is the "union of the fragments of a fractured bone in a faulty position."  see Dorland's Illustrated Medical Dictionary at 1100 (32d. ed. 2012)).  To the extent that there are resorptive changes (resorption being the loss of bone substance; see Dorland's Illustrated Medical Dictionary at 1628), the evidence fails to demonstrate that any such "deformity" impairs the scapulohumeral joint in any manner other than with the limited range of motion.  Further, the Board notes that the record is clear that there have been no dislocations of the joint since service, as documented in the April 2009 and May 2012 examination reports.  

There is also no evidence of dislocation, nonunion, or malunion of the clavicle or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  The evidence shows a diagnosis of degenerative joint disease of the acrimioclavicular joint; that diagnosis does not, however, suggest malunion, nonunion, or dislocation of the clavicle or scapula.  Id.  The Board also notes that ratings based on degenerative joint disease specifically include consideration of limitation of motion.  As the Veteran is separately rated under Diagnostic Code 5201 based on limitation of motion, a separate rating for degenerative joint disease under 38 C.F.R. § 4.71a, Diagnostic Code 5003, or a rating under Diagnostic Code 5203 based on findings of degenerative joint disease, would constitute pyramiding.  38 C.F.R. § 4.14.  

The Board has not assigned a separate rating for any neurological impairment related to the shoulder disability.  While various treatment providers have noted some sensory impairment, he has not been diagnosed with a neurological disability, such as neuropathy or radiculopathy.  Further, EMG testing in March 2012 was normal.  No treatment provider has identified neurological impairment as a symptom of his shoulder disability, and, importantly, his VA examiners have not associated a neurological disability with the shoulder disability.  Without some diagnosis of a separate disability, or evidence linking neurological impairment to the shoulder, an additional rating based on any neurological symptoms is not appropriate.  

The Board has also considered whether the Veteran's shoulder disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As the Board discussed, his staged 20 percent and 30 percent ratings reflect the level of the disability accurately during the periods assigned.  While the period of time in which he is rated at 30 percent does not allow a higher schedular rating, the Board notes that the evidence is directly in line with the criteria for the 30 percent rating.  The rating adequately addresses the severity of his disability; the evidence does not suggest that the disability warrants extraschedular consideration due to an inadequate rating.  There is no suggestion that the Veteran has required periods of hospitalization due to his disability.  While the Board notes significant evidence of interference with his employment, such does not warrant extraschedular consideration in this instance.  The Veteran's interference with his employment is due to both his physical and psychiatric disabilities, and the Board has referred the TDIU issue back (as it has previously been bifurcated and separately adjudicated) to the RO for further consideration.  Further, the rating schedule is intended to address lost time from employment.  38 C.F.R. § 4.1.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

For the period prior to July 6, 2012, entitlement to a rating in excess of 20 percent for a left shoulder disability is denied.

Beginning July 6, 2012, entitlement to a rating of 30 percent, and no higher, for a left shoulder disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


